Citation Nr: 0001092	
Decision Date: 01/13/00    Archive Date: 01/27/00

DOCKET NO.  97-10 064A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for a right knee 
disability.

2.  Entitlement to service connection for an eye disability.

3.  Entitlement to service connection for a sinus disability.

4.  Entitlement to service connection for a hearing loss 
disability.

5.  Entitlement to service connection for a migraine headache 
disability.  

6.  Entitlement to an initial compensable evaluation for 
herniated nucleus pulposus, L4-5.

7.  Entitlement to an initial compensable evaluation for 
status post resection of right distal clavicle, open 
reduction/internal fixation (major).  

8.  Entitlement to an initial compensable evaluation for 
ulnar neuropathy of the right hand (major).  

9.  Entitlement to an initial compensable evaluation for 
scar, left thumb.

10.  Entitlement to an initial compensable evaluation for 
hemorrhoids, status post hemorrhoidectomy.


ATTORNEY FOR THE BOARD

Christopher B. Moran, Counsel


INTRODUCTION

The veteran served on active duty from July 1975 to July 
1995.  

The Board of Veterans' Appeals (Board) notes that the issues 
on appeal stem from an original Department of Veterans 
Affairs (VA) Regional Office (RO) rating decision in January 
1996.  The decision included a grant of entitlement to a 
separate compensable evaluation of 10 percent for multiple 
service-connected disabilities rated as noncompensable under 
the criteria of 38 C.F.R. § 3.324 (1999).

The issues of entitlement to initial compensable evaluations 
for herniated nucleus pulposus, L4-5, status post resection 
of right distal clavicle, open reduction/internal fixation 
(major), ulnar neuropathy of the right hand (major) and 
hemorrhoids, status post hemorrhoidectomy are addressed in 
the remand portion of the decision.

The Board notes that a liberal reading of the clinical 
evidence reflecting complaints of dizziness during active 
service and the postservice diagnosis of occipital vertigo 
appears to raise the issue of entitlement to service 
connection for vertigo.  As such matter is not inextricably 
intertwined with the certified issues on appeal, and has not 
otherwise been procedurally prepared or certified for 
appellate review, the Board is referring it to the RO for 
initial consideration and appropriate action.  Godfrey v. 
Brown, 7 Vet. App. 398 (1995).


FINDINGS OF FACT

1.  Degenerative arthritis of the right knee manifested by 
pain was objectively demonstrated within one year following 
the veteran's retirement from active service.

2.  Chronic sinusitis manifested by headaches probably had 
its onset in active service.

3.  A right ear hearing loss disability as shown on a 
postservice VA audiometric examination in October 1995 may 
not be dissociated from the onset of a right ear hearing loss 
in active service.  

4.  The claims for service connection for an eye disability, 
migraine headaches and hearing loss disability of the left 
ear are not supported by cognizable evidence showing that the 
claims are plausible or capable of substantiation.

5.  The veteran's scar of the left thumb (minor) is well-
healed and asymptomatic.


CONCLUSIONS OF LAW

1.  A hearing loss disability of the right ear was incurred 
in active service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107(a)(b) 
(West 1991 & Supp. 1999);  38 C.F.R. §§ 3.303(d), 3.307, 
3.309, 3.385 (1999).

2.  Degenerative arthritis of the right knee was incurred in 
active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
1137, 5107 (a)(b);  38 C.F.R. §§ 3.303(d), 3.307, 3.307, 
3.309 (1999).

3.  Chronic sinusitis with headaches was incurred in active 
service.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (a)(b) (West 1991);  38 C.F.R. § 3.303(d) 
(1999).

4.  The claims for service connection for an eye disability, 
migraine headaches and hearing loss disability of the left 
ear are not well grounded.  38 U.S.C.A. § 5107 (West 1991).

5.  The criteria for an increased (compensable) evaluation 
for scar of the left thumb have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 1991);  38 C.F.R. 
§§ 3.321(b)(1), 4.7, 4.71a, 4.118, Diagnostic Codes 5224, 
7803, 7804, 7805 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The May 1975 enlistment examination report shows clinical 
evaluations of the right knee and sinuses were normal.  No 
migraine headaches were noted on neurologic evaluation.  A 
clinical evaluation of the eyes including ophthalmoscopic 
evaluation was normal.  Uncorrected distant vision in the 
right eye was 20/70 corrected to 20/70.  Uncorrected distant 
vision in the left eye was 20/200 corrected to 20/100.  There 
was indication that the veteran failed "VTS" color vision 
testing but passed testing for bright red green.  Class II 
amblyopia of the left eye was noted.  Clinical evaluation of 
the ears was normal.  An audiometric evaluation showed pure 
tone thresholds of 15, 10, 5 and 5 decibels in the right ear 
and 10, 5, 5 and 20 decibels in the left ear at 500, 1,000, 
2,000 and 4,000 hertz, respectively.  He was considered 
qualified for active service in the United States Air Force.  

In August 1975 the veteran was seen for right knee pain after 
striking it on a wall.  On objective examination moderate 
patellofemoral crepitance was noted with a contusion.  An X-
ray of the right knee was negative for fracture.  In April 
1976 he was seen for complaints of a cold and headaches.  
Assessment was sinus congestion.  In December 1976 he was 
seen for vascular headaches.  In March 1978 he was seen for a 
cut of the left thumb with a knife.  An examination of the 
left thumb revealed full nerve and tendon function.  
Diagnosis was laceration.  

In May 1978 he was seen for allergic conjunctivitis.  In June 
1978 he complained of a foreign body sensation in  the right 
eye.  On objective examination no foreign body was observed.  
Diagnosis was mild conjunctivitis of the right eye.  In July 
1979 he was seen for complaints associated with viral 
rhinitis.   

A June 1980 physical examination report shows a clinical 
evaluation of the sinuses and right knee was normal.  
Neurologic evaluation was silent for migraine headaches.  A 
clinical evaluation of the eyes including ophthalmoscopic 
evaluation was normal.  The veteran wore corrective lenses.  
Uncorrected right eye distant vision was 20/30.  Uncorrected 
left eye distant vision was 20/70.  Uncorrected right eye 
near vision was 20/25.  Uncorrected left eye near vision was 
20/100.  He failed "VTS" color vision testing.  A clinical 
evaluation of the ears was normal.  An audiometric evaluation 
showed pure tone thresholds of 10, 0, 15, 20 and 35 decibels 
in the right ear and 15, 0, 5, 25 and 30 decibels in the left 
ear at 500, 1,000, 2,000, 3,000 and 4,000 hertz, 
respectively.

A clinical record dated in February 1985 noted treatment for 
complaints associated with upper respiratory infection and 
possible early sinusitis.  In an April 1985 eye evaluation, a 
low compound hyperopic astigmatism of the right eye was noted 
along with moderate to high hyperopic astigmatism of the left 
eye.  Early glaucoma suspect was noted by visual field and 
intraocular pressure testing.  Headaches of unknown etiology 
was noted.  A subsequent comprehensive eye examination that 
month was considered normal with the exception of 
anisometropia.  His headaches were considered "spurious" at 
that time.  A skull X-ray at that time revealed no 
significant abnormality.  

The X-ray report noted occasional post-occipital headaches 
with no ocular cause noted.  In May 1987 he was seen for 
allergic conjunctivitis.  In May 1988 it was noted at the eye 
clinic that he had correctable vision to 20/30 or better 
bilaterally and had no detectable scotoma in either eye.  In 
May 1990 he was seen for complaints of a foreign body 
sensation in the eye after sanding a car.  An objective 
examination revealed a small particle under an eyelid that 
was removed with a Q-tip.  Special testing was absent any 
finding of foreign body or abrasion of the eye.  Corrected 
vision was 20/25, bilaterally.  

A May 1991 eye evaluation shows he reported injuring his left 
eye when he was 8 years old.  Follow-up for visual field 
testing showed visual fields were essentially full with no 
evident pattern of scotomas.  A need to review the records 
for an analysis of the level of glaucoma susceptibility was 
recorded.  

A July 1991 periodic physical examination report shows 
clinical evaluations of the sinuses and right knee were 
normal.  A neurologic evaluation was silent for migraine 
headaches.  A clinical evaluation of the eyes including 
ophthalmoscopic evaluation was normal.  Uncorrected right eye 
distant vision was 20/30.  Uncorrected left eye distant 
vision was 20/70.  Uncorrected right eye near vision was 
20/20.  Uncorrected left eye near vision was 20/70.  The 
veteran failed "VTS" color vision testing.  A clinical 
evaluation of the ears was normal.  An audiometric evaluation 
showed pure tone thresholds of 0, 0, 15, 25 and 30 decibels 
in the right ear and 5, 10, 15, 25 and 25 decibels in the 
left ear at 500, 1,000, 2,000, 3,000 and 4,000 hertz, 
respectively.  Diagnoses were defective distant visual acuity 
of the left eye, uncorrected, defective color vision and mild 
high frequency hearing loss at 4000-6000 hertz, bilaterally.  

In May 1994 the veteran was treated for sinusitis.  In August 
1994 he was seen for complaints of headaches, dizziness, 
nausea and blurred vision associated with allergic rhinitis.  
The headaches were associated with questionable sinus 
pressure.  He was to return to the clinic if the headaches 
worsened over the next few days or did not get better.  

The March 1995 retirement examination report shows clinical 
evaluations of the sinuses and right knee were normal.  A 
neurologic evaluation was silent for migraine headaches.  A 
clinical evaluation of the eyes including ophthalmoscopic 
evaluation was normal.  A 7.5 centimeter linear scar of the 
left thumb that was well healed and nonsymptomatic and 
without sequelae were recorded.  Uncorrected right distant 
vision was 20/70 corrected to 20/20.  Uncorrected left 
distant vision was 20/200 corrected to 20/30.  Uncorrected 
right eye near vision was 20/20.  



Uncorrected left eye near vision was 20/200 to 20/30.  He 
passed "VTS" color vision testing.  A clinical evaluation 
of the ears was normal.  An audiometric evaluation showed 
pure tone thresholds of 0, 0, 20, 30 and 35 decibels in the 
right ear and 5, 5, 20, 30 and 30 decibels in the left ear at 
500, 1,000, 2,000, 3,000 and 4,000 hertz, respectively.  

Diagnoses were defective distant visual acuity of the left 
eye corrected to 20/30 and defective near visual acuity of 
the left eye corrected to 20/30.  He complained of headaches, 
sinusitis and knee problems.  Physician's summary noted that 
the veteran complained of year round sinusitis.  His right 
knee still hurt occasionally.  He noted wearing glasses since 
1975, and his present prescription was not adequate.  He 
complained of frequent or severe headaches since 1980 that 
were in the back of the head.  The last episode was in 1993 
and treated with Motrin.  Dizziness with fainting spells of 
unknown cause was noted.  

An October 1995 VA general medical examination report shows 
objective evaluation the eyes and head was negative.  The 
veteran complained of tenderness over the right maxillary and 
frontal sinuses.  No right knee findings were noted on 
examination of the musculoskeletal system although he 
complained of right knee pain.  There was no mention of 
headaches.  Diagnosis revealed scar of the left thumb.  
Additional diagnoses including of the sinuses and right knee 
were pending X-rays.  An X-ray study of the right knee 
revealed moderate degenerative arthritis, chronic, 
hypertrophic.  An X-ray of the sinuses revealed marked 
bilateral sinusitis.

An October 1995 VA neurologic examination report shows the 
veteran complained of headaches in active service.  Medical 
history was positive for sinusitis.  Following objective 
evaluation the diagnosis was right hemicranial pain due to 
either myofascial pain or occipital vertigo. 

An October 1995 VA eye examination report revealed refractive 
error/presbyopia and questionable amblyopia of the left eye 
(anisometropic).  

An October 1995 VA audiometric examination report shows pure 
tone thresholds of 15, 15, 20, 40 and 40 decibels in the 
right ear, and 15, 20, 25, 35 and 35 decibels in the left ear 
at 500, 1,000, 2,000, 3000, and 4,000 hertz, respectively.  
Speech discrimination ability was 96 percent, bilaterally.  
Diagnosis was sensorineural hearing loss, bilateral.  The 
veteran reported a history of prolonged exposure to aircraft 
noise and recent ear infection.  

A September 1996 clinical record shows the veteran complained 
of intermittent dizziness associated with a headache of 
recent onset.  Assessment was sinusitis.  

A November 1996 VA hospital summary shows treatment for 
gastrointestinal disability and a medical history of 
degenerative joint disease of the right knee and sinusitis.  
Hospital admission physical examination of the eyes disclosed 
that extraocular muscles intact.  The pupils were equally 
round and reactive to light and accommodation.  Nasal 
passages were patent and moist but without exudate.  

An April 1997 clinical record shows the veteran had multiple 
orthopedic complaints.  A cicatrix of the left thumb from an 
old laceration was noted.  It consisted of a tight band but 
did not interfere with the function of the thumb.  Also noted 
was right knee pain, diagnosed as chondromalacia.  An 
examination revealed marked crepitance with a positive 
patellar entrapment sign.  

An August 1997 clinical record shows treatment for sinusitis.  

Other VA clinical records through December 1997 show the 
veteran was seen at the eye and refraction clinics for 
lenses.  

Criteria

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of preexisting injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§§ 1110, 1131 (West 1991).  



Regulations provide that service connection may be granted 
for disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(1999).

If the disorder is a sensorineural hearing loss or arthritis, 
service connection may be granted if manifested to a degree 
of 10 percent within one year of date of termination of such 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137;  38 C.F.R. 
§§ 3.307, 3.309.  

With the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not in fact shown to be 
chronic or where a diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (1999).

Impaired hearing shall be considered a disability when the 
threshold in any of the frequencies 500, 1000, 2000, 3000, or 
4000 Hertz is 40 decibels or greater; or the thresholds for 
at least three of the frequencies are 26 decibels or greater; 
or speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385.

The Board notes that audiometry testing measures threshold 
hearing levels (in decibels) over a range of frequencies (in 
Hz); the threshold for normal hearing is from 0 to 20 
decibels, and higher threshold levels indicate some degree of 
hearing loss.  See Hensley v. Brown, 5 Vet. App. 155, 157 
(1993).  Hearing acuity measured by whispered voice testing 
measured at 15/15 is considered normal.  See Smith v. 
Derwinski, 2 Vet. App. 137 (1992).




If the record shows (a) acoustic trauma due to significant 
noise exposure in service and audiometric test results 
reflecting an upward shift in tested thresholds in service, 
though still not meeting the requirements for a 
"disability" under 38 C.F.R. § 3.385, and (b) post service 
audiometric testing produces findings meeting the 
requirements of 38 C.F.R. § 3.385, rating authorities must 
consider whether there is a medically sound basis to 
attribute the post service findings to the injury in service, 
or whether they are more properly attributable to 
intercurrent causes.  Id.

Congenital or developmental defects, refractive error of the 
eye are not diseases or injuries within the meaning of 
applicable legislation.  38 C.F.R. § 3.303(c) (1999).

A preexisting injury or disease will be considered to have 
been aggravated by active service, where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. 1153 (West 1991); 38 
C.F.R. 3.306(a) (1999).

Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
preservice disability underwent an increase in severity 
during wartime service.  This includes medical facts and 
principles which may be considered to determine whether the 
increase is due to the natural progress of the condition.  
Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  38 U.S.C.A. 1153; 38 C.F.R. 3.306(b) 
(1999).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(a) (West 1991);  38 C.F.R. §§ 3.102, 4.3 
(1999).

Analysis

Service connection for hearing loss of 
the right ear, 
a right knee disability, and a sinus 
disability.

Initially, the Board finds that the veterans claims for 
entitlement to service connection for hearing loss of the 
right ear, a right knee disability and a sinus disability are 
well grounded within the meaning of 38 U.S.C.A. § 5107(a); 
that is, plausible claims have been presented.  Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).
In this regard, the service medical records show the above 
disorders, all of which were confirmed on immediate 
postservice VA examination.  VA, therefore, has a duty to 
assist the veteran in the development of facts pertinent to 
his claims.  

In this regard, the Board notes that the veteran's voluminous 
service medical records and post-retirement service and VA 
treatment records including reports of pertinent VA 
examinations have been included in the veteran's claims file 
and provide a complete basis for determining the merits of 
the issues on appeal.  Moreover, there is no indication that 
there are additional records which VA has not attempted to 
obtain and, accordingly, no further assistance to the veteran 
is required to comply with the duty to assist as mandated by 
38 U.S.C.A. § 5107(a) (West 1991).

Hearing Loss of the Right Ear

A comprehensive review of the record shows that an 
audiometric examination at enlistment in service reflected 
normal hearing in the veteran's right ear.  Subsequent 
audiometric examinations including at retirement reflected 
the onset of a progressive hearing loss of the right ear.  

When these findings are considered in light of the fact that 
a right ear hearing loss disability as defined under 
38 C.F.R. § 3.385 was again noted within a few months 
following retirement, it becomes apparent that such presently 
established right ear hearing loss disability may not be 
dissociated from service.  Accordingly a grant of service-
connection for hearing loss disability of the right ear is 
warranted.  

Right Knee Disability

Service medical records show treatment for a right knee 
injury in August 1975.  Objective examination revealed 
crepitance of the patellofemoral joint and contusion.  X-ray 
at that time was negative.  Subsequent service medical 
records with reports of physical examinations including at 
retirement were nonrevealing for findings of a right knee 
disability.  Importantly, the Board notes that within a few 
months following retirement, a VA X-ray of the right knee 
revealed moderate degenerative arthritis.  

Objective findings were nonrevealing although the veteran 
complained of right knee pain.  The Board notes that the 
intent of the rating schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability warranting the assignment of at least the minimum  
compensable rating for the joint.  38 C.F.R. § 4.59 (1999).  
Overall, the Board notes that the evidence establishes that 
arthritis of the right knee was noted to the required 
compensable degree within one year following separation.  
Accordingly, a grant of service-connection for arthritis of 
the right knee is warranted.

Sinus Disability

Service medical records reflected objective findings 
suggestive of the onset of a chronic sinusitis process that 
was subsequently confirmed by a VA X-ray study a few months 
following retirement.  The X-ray study of the sinuses 
revealed a marked bilateral sinusitis process at that time.  
The Board also notes that the veteran has complained of 
headaches.  




Since the record lacks evidence of a primary headache 
disorder with onset in active service as noted further in the 
paragraphs below, it appears that his episodic headaches are 
more likely the manifestations of the service-connected 
chronic sinusitis process as contemplated by the VA rating 
schedule for sinusitis under Diagnostic Codes 6510-6514.  
Accordingly, the grant of service-connection for chronic 
sinusitis with headaches is warranted.


Service connection for hearing loss of 
the left ear, migraine headaches and an 
eye disability.

Analysis

The threshold question that must be resolved with regard to 
each claim is whether the claimant has presented evidence 
that the claim is well grounded; that is, that the claim is 
plausible.  If he has not, his appeal fails as to that claim, 
and VA is under no duty to assist him in any further 
development of that claim.  38 U.S.C.A. 
§ 5107(a); Murphy v. Derwinski, 1 Vet. App. 78 (1990).

Case law provides that, although a claim need not be 
conclusive to be well grounded, it must be accompanied by 
evidence.  A claimant must submit some supporting evidence 
that justifies a belief by a fair and impartial individual 
that the claim is plausible.  Dixon v. Derwinski, 3 Vet. App. 
261, 262 (1992); Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992).

In order for service connection to be warranted, there must 
be evidence of present disability which is attributable to a 
disease or injury incurred in or aggravated by service.  See 
Brammer v. Derwinski, 2 Vet. App. 23 (1992); Rabideau v. 
Derwinski, 2 Vet. App 141, 143 (1992).





In order for a claim to be well grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis), of an incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. App. 
498 (1995).

Where the determinative issue involves the question of a 
medical diagnosis or causation, only individuals possessing 
specialized training and knowledge are competent to render a 
medical opinion.  Espiritu v. Derwinski, 2 Vet. App. 192 
(1992).

The United States Court of Appeals for Veterans Claims 
(Court) has held that if the veteran fails to submit a well-
grounded claim, VA is under no duty to assist him in any 
further development of the claim.  38 U.S.C.A. § 5107(a); See 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); see also 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 38 C.F.R. § 
3.159(a).

In LeShore v. Brown, 8 Vet. App. 406 (1995), the Court held 
that:

Evidence which is simply information recorded by a medical 
examiner, unenhanced by any additional medical comment by the 
examiner, does not constitute "competent medical evidence" 
satisfying the Grottveit v. Brown, 5 Vet. App. 91 (1993), 
requirement. Such evidence cannot enjoy the presumption of 
truthfulness recorded by Robinette v. Brown, 8 Vet. App. 69, 
75-76 (1995) (as to the determination of well-groundedness), 
and Justus v. Principi, 3 Vet. App. 510, 512 (1992) (as to 
determination of whether there is new and material evidence 
for purposes of reopening a claim), because a medical 
professional is not competent to opine as to matters outside 
the scope of his or her expertise, and a bare transcription 
of a lay history is not transformed into "competent medical 
evidence" merely because the transcriber happens to be a 
medical professional.


Hearing loss of the left ear

Service medical records and the postservice VA clinical 
records including a report of a special audiology examination 
in October 1995, fail to reflect the presence of a recognized 
hearing loss disability of the left ear for which service 
connection may granted.  38 C.F.R. § 3.385.  While the record 
clearly shows evidence of a hearing loss of the left ear in 
service, the postservice audiometric findings in this case 
fall short of meeting the established criteria for granting 
service connection for hearing loss disability under 
38 C.F.R. § 3.385.  There is no competent medical evidence of 
hearing loss disability of the left ear which is linked to 
service.  See Caluza v. Brown, 7 Vet. App. 498 (1995); 
Brammer v. Derwinski, 2 Vet. App. 23 (1992); Rabideau v. 
Derwinski 2 Vet. App 141, 143 (1992).

Migraine headaches

Service medical records and the postservice VA medical 
records including a report of a neurologic examination in 
October 1995 fail to reflect evidence of a primary migraine 
headache process for which the veteran claims service 
connection.  Rather, his episodic complaints of headaches 
appear to represent no more than a manifestation of a chronic 
sinusitis for which service-connection has been granted.  
There is no current competent medical evidence of a migraine 
headache disability which is linked to service.  See Caluza 
v. Brown, 7 Vet. App. 498 (1995); Brammer v. Derwinski, 2 
Vet. App. 23 (1992); Rabideau v. Derwinski 2 Vet. App 141, 
143 (1992).

Eye disability

The record as a whole is devoid of any competent medical 
evidence of a chronic acquired eye disorder that constitutes 
a disability for VA compensation purposes.  See Caluza v. 
Brown, 7 Vet. App. 498 (1995); Brammer v. Derwinski, 2 Vet. 
App. 23 (1992); Rabideau v. Derwinski, 2 Vet. App 141, 143 
(1992).  Specifically, the Board notes that the errors of 
refraction as noted at entry, during service and presently 
are not considered a disease or injury for which compensation 
may be paid.  38 C.F.R. § 3.303(c).  


Moreover, there was no evidence of aggravation by 
superimposed ocular disability in active service as there is 
no present acquired ocular pathology demonstrated.  In 
particular, the Board notes that any conjunctivitis noted in 
active service was not more than transient in nature and 
resolved without residuals prior to retirement.  Moreover, 
the Board notes that while the veteran may be a glaucoma 
suspect, comprehensive eye examinations failed to establish 
the presence of glaucoma either in service or currently.  

Also, the service medical records show no residual eye 
disability from the removal of foreign bodies.  His defective 
color vision testing as noted at entry in service was not 
shown to be other than of congenital or developmental origin.  
See 38 C.F.R. § 3.303(c).  The Board may not overlook the 
fact that his corrected vision at retirement examination had 
improved bilaterally since his enlistment examination.  

The veteran presently maintains that he has an acquired eye 
disability, left ear hearing loss disability and migraine 
headaches as a consequence of service.  The Court has held 
that while a lay person is competent to testify as to facts 
within his own observation and recollection, such as visible 
symptoms, a lay party is not competent to provide probative 
evidence as to matters requiring expertise derived from 
specialized medical education, training or experience, such 
as matters relating to a diagnosis or medical causation.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

As competent medical evidence of an acquired eye disability, 
hearing loss disability of the left ear and migraine 
headaches with a nexus to the veteran's recognized active 
service has not been presented, the veteran's claims are not 
well grounded.  If the claim is not well grounded, the Board 
does not have jurisdiction to adjudicate the claim.  Boeck v. 
Brown, 6 Vet. App. 14, 17 (1993).  Accordingly, the claims 
for entitlement to service connection for an acquired eye 
disability, hearing loss disability of the left ear and 
migraine headaches are denied.  Edenfield v. Brown, 6 Vet. 
App. 432 (1994).

The Board further finds that the RO has advised the appellant 
of the evidence necessary to establish a well grounded claim, 
and the veteran has not indicated the existence of any post 
service medical evidence that has not already been requested 
and/or obtained that would well ground his claims.  
38 U.S.C.A. § 5103(a) (West 1991); McKnight v. Gober, 131 
F.3d 1483 (Fed. Cir. 1997); Epps v. Brown, 9 Vet. App. 341, 
344 (1996), aff'd sub nom. Epps v. Gober, 126 F. 3d 1464 
(Fed. Cir. 1997).

Increased Rating for left thumb scar

Criteria

Disability evaluations are based upon the average impairment 
of earning capacity as determined by the VA Schedule For 
Rating Disabilities.  The provisions contained in the rating 
schedule represent, as far as can practicably be determined, 
the average impairment in earning capacity in civil 
occupations resulting from disability. 
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate rating codes 
identify the various disabilities. 38 C.F.R. Part 4.  In 
determining the current level of impairment, the disability 
must be considered in the context of the whole recorded 
history, including the service medical records.  38 C.F.R. §§ 
4.1, 4.2, 4.41.

A 10 percent rating is warranted for a scar which is poorly 
nourished with repeated ulceration, or for a scar that is 
tender and painful on objective demonstration. Other scars 
are rated on limitation of function of the part affected.  38 
C.F.R. § 4.118, Diagnostic Codes 7803, 7804, 7805 (1999).

For favorable ankylosis of the thumb (minor), a 10 percent 
evaluation is provided under Diagnostic Code 5224.  

Pertinent regulations provide that in every instance where 
the schedule does not provide a zero percent evaluation for a 
diagnostic code, a zero percent evaluation shall be assigned 
when the requirements for a compensable evaluation are not 
met. 38 C.F.R. § 4.31 (1999).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  Any reasonable doubt 
regarding the degree of disability will be resolved in favor 
of the claimant.  38 C.F.R. § 4.3.

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court held 
that "where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern" 
is not applicable to the assignment of an initial rating for 
disability following an initial award of service connection 
for the disability.  Rather, at the time of an initial 
rating, separate ratings can be assigned for separate periods 
of time based on the facts found, a practice known as "staged 
ratings."

Analysis

As an initial matter, the Board notes that the veteran's 
claim for an increased evaluation of his service-connected 
left thumb is "well- grounded" within the meaning of 38 
U.S.C.A. § 5107(a).  See Proscelle v. Derwinski, 2 Vet. App. 
629, 631 (1992); see also Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990); Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).  The Board is also satisfied that all relevant facts 
have been properly developed.  Moreover, there is no 
indication that there are additional records which would aid 
a decision.  The Board concludes that the record is complete 
and there is no further duty to assist the veteran in 
developing his claim under 38 U.S.C.A. § 5107(a).

A comprehensive review of the record shows that the 
laceration of the left thumb in active service was no more 
than superficial and there was no nerve or tendon damage or 
impairment of function of the left thumb.  Clearly, the 
residual left thumb scar noted at retirement physical 
examination and by the postservice medical evidence shows the 
residual scar is well healed, asymptomatic and without 
impairment of function or limitation of motion, or ankylosis 
of the left thumb.  



The record lacks confirmation of adequate pathology related 
to service-connected disability either meeting or more nearly 
approximating the criteria for a compensable evaluation.  As 
such, the practice known as "staged ratings" as cited in 
Fenderson v. West, 12 Vet. App. 119 (1999), is not for 
application in this case.

Neither does the evidence show that the disability is so 
exceptional or unusual as to render the application of the 
regular schedular standards impractical.  38 C.F.R. 
§ 3.321(b)(1).  It is clear that the disability at issue has 
not rendered the veteran's clinical picture unusual or 
exceptional in nature, has not markedly interfered with 
employment, and has not required frequent inpatient care as 
to render impractical the application of regular schedular 
standards, thereby precluding respective a grant of an 
increased evaluation on an extraschedular basis.

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim for a 
compensable evaluation for the left thumb scar.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

Entitlement to service connection for degenerative arthritis 
of the right knee, chronic sinusitis with headaches, and 
hearing loss disability of the right ear is granted. 

The veteran not having submitted well-grounded claims of 
entitlement to service connection for migraine headaches, 
hearing loss disability of the left ear and an eye 
disability, the appeal as to these issues is denied.

Entitlement to an increased (compensable) evaluation for 
scar, left thumb is denied.


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

The Board notes that the claims of entitlement to increased 
evaluations for herniated nucleus pulposus, L4-5, status post 
resection of right distal clavicle, open reduction/internal 
fixation (major), ulnar neuropathy of the right hand (major) 
and hemorrhoids, status post hemorrhoidectomy are "well 
grounded" within the meaning of the statute and judicial 
construction. 38 U.S.C.A. § 5107(a) (West 1991); Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  The Board notes that 
the veteran's claims are well-grounded based upon his 
assertions that his disorders have increased in severity. 
Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  VA, 
therefore, has a duty to assist the veteran in the 
development of facts pertinent to his claims.

Following a preliminary review of the record the Board notes 
that additional development is needed to supplement the 
record with respect to the issues of entitlement to increased 
evaluations for service connected disabilities at issue.  
Colvin v. Derwinski, 1 Vet. App. 171 (1991).

Specifically, an evaluation of the level of disability 
present also includes consideration of the functional 
impairment of the veteran's ability to engage in other 
activities, including employment, and the effect of pain on 
the functional abilities. 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 
(1999).  

The Board also notes that in DeLuca v. Brown, 2 Vet. App. 
202, 206 (1995) the Court held that, when a diagnostic code 
provides for compensation based solely upon limitation of 
motion, the provisions of 38 C.F.R. §§ 4.40 and 4.45 must 
also be considered, and that examination based upon the 
rating decision must adequately portray the extent of 
functional loss due to pain "on use or due to flare-ups."

In addition, the Board notes that the veteran has not had an 
adequate examinations in order to determine the extent and 
degree of severity of limitation of motion of his service-
connected herniated nucleus pulposus, L4-5, status post and 
resection of right distal clavicle, open reduction/internal 
fixation (major), or fully address functional loss due to 
pain on use or flare-ups pursuant to DeLuca and 38 C.F.R. §§ 
4.40 and 4.45.  Therefore, the veteran should be afforded a 
comprehensive orthopedic examination in order to determine 
the extent and degree of severity of limitation of motion of 
the lumbar spine and right shoulder right and consider the 
provisions of 38 C.F.R. §§ 4.40, 4.45 and 4.59 and to 
adequately portray the extent of any functional loss due to 
pain on use.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The veteran should also be afforded adequate comprehensive 
examinations by appropriate specialists in order to determine 
the current extent and degree of severity of service-
connected ulnar neuropathy of the right hand (major) and 
hemorrhoids, status post hemorrhoidectomy.

Therefore, pursuant to VA's duty to assist the appellant in 
the development of facts pertinent to his claims under 38 
U.S.C.A. § 5107(a); 38 C.F.R. § 3.103(a) (1999), the Board is 
deferring adjudication of the issues for increased 
evaluations as cited above pending a remand of the case to 
the RO for further development as follows:

1.  The veteran has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).




2.  The RO should contact the veteran and 
request that he identify all medical care 
providers, VA and non-VA, inpatient and 
outpatient, who may possess additional 
records referable to his treatment for 
the disabilities at issue.  After 
obtaining any necessary authorization or 
medical releases, the RO should request 
and associate with the claims file 
legible copies of the veteran's complete 
treatment reports from all sources 
identified whose records have not 
previously been secured.  Regardless of 
the veteran's response, the RO should 
secure all outstanding VA treatment 
reports.

3.  The RO should arrange for VA 
orthopedic and neurological examinations 
by an orthopedic surgeon and a 
neurologist or appropriate specialists 
for the purpose of ascertaining the 
nature and extent of severity of his for 
herniated nucleus pulposus, L4-5 and 
status post resection of right distal 
clavicle, open reduction/internal 
fixation (major).  The claims file, 
copies of the criteria under 38 C.F.R. §§ 
4.40, 4.45, 4.59, and a separate copy of 
this remand must be made available to and 
reviewed by the examiners prior and 
pursuant to conduction and completion of 
the examinations.  
Any further indicated special studies 
must be conducted. 

The examiners should determine the extent 
and degree of severity of the veteran's 
herniated nucleus pulposus, 
L4-5 and status post resection of right 
distal clavicle, open reduction/internal 
fixation (major).





The examiners should determine and 
describe all objective manifestations 
associated the veteran's herniated 
nucleus pulposus, L4-5 and status post 
resection of right distal clavicle, open 
reduction/internal fixation (major). 

The examiners should be requested to 
report range of motion and degrees of arc 
in all planes with an explanation as to 
what is normal range of motion of the 
lumbar spine, and right shoulder (major).  
All findings and diagnoses should be 
reported in detail. 

The examiners should be requested to 
specifically comment upon the extent, if 
any, to which pain, supported by adequate 
pathology and evidenced by visible 
behavior of the veteran, results in 
functional loss. The examiners should 
carefully elicit all of the veteran's 
subjective complaints and then offer an 
opinion as to whether there is adequate 
pathology present to support the level of 
each of the veteran's subjective 
complaints. It is requested that the 
examiners also provide explicit responses 
to the following questions:

Does a lumbar spine, right shoulder and 
right hand (major) disorders cause 
weakened movement, excess fatigability, 
and incoordination, and if so, the 
examiner should comment on the severity 
of these manifestations on the ability of 
the veteran to perform average employment 
in the civil occupation.


The examiners are requested to 
specifically comment on whether pain is 
visibly manifested on movement of the 
lumbar spine and right shoulder/hand and, 
if so, to what extent, and the presence 
and degree of, or absence of, any 
objective manifestation that would 
demonstrate disuse or functional 
impairment due to pain attributable to 
the service-connected disabilities.  The 
examiners should also comment on whether 
there are objective indications of the 
extent of the veteran's pain, such as 
medication he is taking or the type of 
any treatment he is receiving.  Any 
opinions expressed by the examiners must 
be accompanied by a complete rationale.

4.  The RO should arrange for a VA 
examination by a appropriate specialist 
for the purpose of ascertaining the 
nature and extent of severity of 
hemorrhoids, status post 
hemorrhoidectomy.  The claims file and a 
separate copy of this remand must be made 
available to and reviewed by the examiner 
prior and pursuant to conduction and 
completion of the examination.  Any 
further indicated special studies should 
be undertaken.  Any opinions expressed by 
the examiner must be accompanied by a 
complete rationale.  

6.  Thereafter, the RO should review the 
claims file to ensure that the above 
requested development has been completed 
in full.  In particular, the RO should 
review the requested examination reports 
and required opinions to ensure that they 
are responsive to and in complete 
compliance with the directives of this 
remand and if they are not, the RO should 
implement corrective procedures.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

7.  After undertaking any development 
deemed appropriate in addition to that 
specified above, the RO should 
readjudicate the claims of entitlement to 
increased evaluations for the 
disabilities at issue application of 38 
C.F.R. §§ 4.40, 4.14, 4.45, 4.59, and the 
Court's holdings in DeLuca, and Fenderson 
v. West, 12 Vet. App. 119 (1999) where 
applicable, as well as document the 
applicability of the provisions of 38 
C.F.R. § 3.321(b)(1) (1999) 

If the benefits sought on appeal are not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for final appellate review, if 
otherwise in order.  By this remand, the Board intimates no 
opinion as to any final outcome warranted.  No action is 
required of the veteran until he is notified by the RO.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals


 


